Mr. Justice Carnes delivered the opinion of the court. 2. Evidence, § 475*—when preponderance not determined by numher of witnesses. The question of the preponderance of the evidence cannot be determined merely by counting the witnesses testifying on one side or the other of a cause, although the number of witnesses testifying for and against a given statement of fact is obviously an important consideration in determining the question of preponderance as to such statement. 3. Evidence, § 475*—what does not constitute preponderance. .There is no preponderance of evidence where one witness affirms a fact and another denies it if no reason appears for discrediting either witness. 4. Contracts, § 387*—when verdict not against manifest weight of evidence. In an action to recover on a contract for the installation of plumbing work, where the evidence was conflicting, a verdict for plaintiff held not clearly and manifestly against the weight of the evidence.